NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARIO A. MENDOZA,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2011-3068 .
Petition for review of the Merit Systems Protection
Board in case no. DA0831100542-I-1.
ON MOTION
Before PROST, MAYER, AND GAJARsA, Circu,it Judges.
PER CUR1AM.
ORDER
Mari0 A. Mendoza moves for reconsideration of the
court's order dismissing this petition as untin1ely.
Up0n consideration thereof

MENDOZA V. OPM
IT ls ORDERED THAT:
The motion is denied
2
FOR TI-IE COURT
 2 6  /s/ J an Horba1y
Date J an H0rba1y
cc: EdWard P. Fahey, Jr., Esq.
S
Doug1as G. Ede1schick, Esq.
Clerk
FlLED
v.s. com oF APPEALs ma
me FEnERAL cu-zcu\T
0CT 2 6 2011
JAN HORBAL¥
CLERK